TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 31, 2018



                                     NO. 03-17-00056-CR


                                   Jonathan Price, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the plea and finding as to

the 2nd Enhancement/Habitual Paragraph in the judgment are both “N/A.” The judgment, as

modified, is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.